      Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    DENISE A. BADGEROW                                          CIVIL ACTION


    VERSUS                                                      NO: 17-9492


    REJ PROPERTIES, INC., ET AL.                                SECTION: "A" (2)


                                ORDER AND REASONS

       The following motions are before the Court: Motion to Enforce Judgment

for Costs and Motion for Contempt and Sanctions (Rec. Doc. 214) filed by

defendant REJ Properties, Inc. d/b/a Walters, Meyer, Trosclair & Associates (“WMT” or

“Defendant”); Cross Motion for Award of Costs (Rec. Doc. 215) filed by plaintiff

Denise A. Badgerow. Both motions are opposed. The motions, submitted for

consideration on January 20, 2021, are before the Court on the briefs without oral

argument.

       On June 3, 2019, the Court entered a final judgment dismissing Badgerow’s

employment-related claims against WMT with prejudice. (Rec. Doc. 160). The judgment

was based on the Court’s determination that WMT’s motion for summary judgment

should be granted as to all of Badgerow’s claims against WMT, her former employer.

(Rec. Doc. 159, Order and Reasons granting summary judgment on all claims). On July

24, 2019, the Court denied Badgerow’s motion for reconsideration.1 (Rec. Doc. 182).




1Throughout this Order and Reasons the Court will assume the reader’s familiarity with the
prior opinions entered in both this case and in the related action, 19-10353.

                                         Page 1 of 6
      Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 2 of 6




WMT was the prevailing party and therefore entitled to costs pursuant to Federal Rule

of Civil Procedure 54(d)(1). WMT filed a bill of costs, and on August 8, 2019, the Clerk

taxed costs in the amount of $10,210.55.2 (Rec. Doc. 187, Bill of Costs).

       Badgerow filed a notice of appeal with respect to the adverse judgment (Rec. Doc.

183) and a notice of appeal with respect to the bill of costs (Rec. Doc. 189). The docket

sheet for the court of appeals reflects that the two appeals (19-30584 and 19-30687)

were consolidated pursuant to Badgerow’s motion.

       On September 11, 2020, the Fifth Circuit entered its opinion and judgment

affirming in part and reversing/vacating in part this Court’s final judgment on the Title

VII employment discrimination claims. The sole aspect of the case that was reversed

and remanded for further proceedings was Badgerow’s Title VII retaliation claim. (Rec.

Doc. 205-1, Opinion at 16). The judgment was issued as the mandate of the court of

appeals and filed with the Clerk of this district on October 5, 2020. (Rec. Doc. 205). The

Fifth Circuit’s judgment includes the following paragraph: “IT IS FURTHER ORDERED

that [WMT] pay to [Badgerow] the costs on appeal to be taxed by the Clerk of this

Court.” (Rec. Doc. 205). The Fifth Circuit’s opinion does not mention, however, the

$10,210.55 cost award that was the subject of appeal no. 19-30687 in the consolidation.

       This Court has reviewed the Fifth Circuit’s docket report for Badgerow’s

consolidated appeals at the Fifth Circuit. The court of appeals docket does not include a

bill of costs filed with the clerk of that court.




2The district court may award attorney’s fees to a prevailing defendant in a Title VII
employment discrimination case. WMT moved the Court to award $132,867.50 incurred in
defending Badgerow’s suit but the Court denied that motion. (Rec. Doc. 188).

                                          Page 2 of 6
       Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 3 of 6




        Via its motion to enforce, WMT seeks to have this Court order Badgerow to pay

the $10,210.55 cost award, and to impose monetary sanctions on Badgerow and her

counsel for their recalcitrance in thus far refusing to pay the award and allegedly

misleading WMT about whether they intended to honor the award. WMT’s position is

that Badgerow waived the issue on appeal by failing to brief it, and that because the

court of appeal’s judgment did not expressly annul the award, it remains enforceable

and final. According to WMT, Badgerow must pay the cost award and she must pay it

now.

        In opposition, Badgerow has filed a cross motion for an award of costs in which

she essentially seeks to offset the $10,210.55 cost award with the cost award included in

the Fifth Circuit’s judgment.

        This Court is persuaded that both motions should be denied. The Court

recognizes that WMT received significant relief from this Court, most of which was

affirmed on appeal, and that a party need not prevail on all issues to justify an award of

costs. See Studiengesellschaft Kohle mbH v. Eastman Kodak Co., 713 F.2d 128, 131 (5th

Cir. 1983). But if the Court had denied WMT’s motion for summary judgment on the

Title VII retaliation claim in 2019, which the Fifth Circuit held would have been the

correct course of action, then WMT would not have been entitled to an award of costs

based on what would have been an interlocutory order granting in part and denying in

part summary judgment. WMT would only have been entitled to such an award if the

retaliation claim had proceeded to trial and Badgerow had lost on the retaliation claim,

in which case WMT would have been the undisputed prevailing party entitled to costs.

But if Badgerow had prevailed on the retaliation claim at trial in 2019, the Court would

                                       Page 3 of 6
     Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 4 of 6




have been hard pressed to deny her prevailing party status for purposes of Rule 54(d)(1),

notwithstanding WMT’s significant success in conjunction with its motion for summary

judgment. Rule 54(d)(1) refers to “prevailing party” in the singular—its not a shared role

and this Court is persuaded that it does not become a shared role entitling more than

one party to costs simply because it was necessary to correct an error on appeal. The

case must be viewed as a whole to determine who is the prevailing party, Eastman

Kodak, 713 F.2d at 131, and the Court is persuaded that this determination cannot be

made until after the jury renders its verdict on the retaliation claim.

       That said, the Court recognizes that the Fifth Circuit was not express in either

annulling the award or in declaring it waived for failing to brief it even though Badgerow

filed a separate notice of appeal to challenge the cost award. But the Court notes that

district courts in this circuit generally find that when a district court judgment is

reversed or substantially modified on appeal, any costs awarded to the previously

prevailing party are automatically vacated. See, e.g., Segner v. Ruthven Oil & Gas, LLC,

No. 12-CV-1318-B, 2020 WL 230617, at *2 (N.D. Tex. Jan. 14, 2020); Galaviz v. Post-

Newsweek Stations, No. SA-08CV305, 2010 WL 1904334, at *1 (W.D. Tex. May 11,

2010) (citing Furman v. Cirrito, 782 F.2d 353, 355 (2nd Cir. 1986)). The Court is

persuaded that the relief that Badgerow obtained on appeal constitutes a substantial

modification of this Court’s 2019 final judgment. Thus, the Court will not enforce the

cost award at this time much less sanction Badgerow for refusing to pay it. If WMT

remains the prevailing party in this matter after the jury returns a verdict on the

retaliation claim then WMT will be entitled to all of its costs (except the costs on appeal

which were taxed in favor of Badgerow) not just the $10,210.55 bill of costs taxed in

                                        Page 4 of 6
      Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 5 of 6




2019. But if Badgerow prevails at trial on the retaliation claim, she will surely claim

prevailing party status and then file her own bill of costs. In short, WMT’s motion to

enforce is premature and is therefore denied.

       Badgerow’s cross motion is not premature but it is likewise denied. Federal Rule

of Appellate Procedure 39(a)(4) applies when a judgment is affirmed in part, reversed in

part, modified, or vacated and that rule instructs that in such a situation costs are taxed

only as the court orders. The “court” referred to in that rule is the court of appeals not

the district court. The Fifth Circuit expressly stated that the costs on appeal were to be

taxed by the clerk of that court, and pursuant to Fifth Circuit Rule 39.3, the clerk must

receive the bill of costs within the times set for in Federal Rule of Appellate Procedure

39(d), which imposes a deadline of fourteen days from entry of judgment. The Fifth

Circuit filed its judgment on September 11, 2020, but Badgerow never filed a bill of costs

with the Fifth Circuit’s clerk. Therefore, Badgerow waived her right to those appeal

costs. So if WMT is ultimately the prevailing party in this case, Badgerow cannot look to

the Fifth Circuit’s award of costs to offset what she owes.

       Federal Rule of Appellate Procedure 39(e) identifies a narrow category of appeal

costs that can be taxed at the district court level. Pursuant to the law in this circuit,

Badgerow could have filed a motion for those appeal costs with this Court

notwithstanding the decretal language in the Fifth Circuit’s judgment. See In re Sioux

Ltd., No. 87-6167, 1991 WL 182578 (5th Cir. Mar. 4, 1991) (recently identified as

controlling in City of San Antonio v. Hotels.com, L.P., 959 F.3d 159, 166-67 & n.3 (5th

Cir. 2020)). Badgerow did not file with the district court clerk, however, a timely motion

to tax costs pursuant to Local Rule 54.3. Therefore, Badgerow waived her right to those

                                         Page 5 of 6
     Case 2:17-cv-09492-JCZ-DPC Document 232 Filed 02/03/21 Page 6 of 6




appeal costs. So if WMT is ultimately the prevailing party in this case, Badgerow cannot

look to the FRAP 39(e) costs to offset what she owes.

      Accordingly, and for the foregoing reasons;

      IT IS ORDERED that the Motion to Enforce Judgment for Costs and

Motion for Contempt and Sanctions (Rec. Doc. 214) filed by defendant REJ

Properties, Inc. d/b/a Walters, Meyer, Trosclair & Associates is DENIED without

prejudice.

      IT IS FURTHER ORDERED that the Cross Motion for Award of Costs

(Rec. Doc. 215) filed by plaintiff Denise A. Badgerow is DENIED with prejudice.

      February 2, 2021


                                               JAY C. ZAINEY
                                         UNITED STATES DISTRICT JUDGE




                                      Page 6 of 6
